 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    ROBERT JOSEPH MCCARTY,                                  Case No. 2:18-cv-00435-RFB-GWF
 8                                           Plaintiff,
              v.                                                            ORDER
 9
      LAS VEGAS MEADOWS, LTD., et al.,
10
                                           Defendant.
11

12
             This matter is before the Court on Plaintiff’s Motion for Mandatory Settlement
13
     Conference Due to Defendants’ Frivolous Defense Extending Litigation Over One (1) Year
14
     (ECF No. 25), filed November 13, 2018. An Opposition was filed by the Defendants on
15
     November 27, 2018 (ECF No. 26) and Plaintiff filed his Reply (ECF No. 27) and Motion to
16
     Impose Sanctions (ECF No. 28) on November 30, 2018.
17
             Plaintiff moves this Court to set a settlement conference in order to facilitate settlement in
18
     this matter that is alleged to have gone on for over a year. Defendants argue that a settlement
19
     conference is premature because its Motion to Dismiss (ECF No. 8) is still pending before the
20
     district court.
21
             LR 16-5 provides that the court may set any appropriate civil case for settlement
22
     conference. However, on September 13, 2018, the Court granted Defendants’ Motion to Stay
23
     Discovery pending the District Court’s decision on the Motion to Dismiss. (ECF No. 17). Thus,
24
     no discovery has been conducted in this matter since its inception on March 9, 2018. Complaint,
25
     (ECF No. 1). The Court will therefore deny, without prejudice.
26
             Plaintiff also requests the Court sanction defense counsel. In addition to any sanction
27
     available under the Federal Rules of Civil Procedure, statutes, or case law, the court may impose
28
                                                          1
 1   appropriate sanctions under LR IA 11-8. The court, after notice and an opportunity to be heard,

 2   may impose any appropriate sanctions on an attorney or party who: (a) fails to appear when

 3   required for pretrial conference, argument on motion, or trial; (b) fails to prepare for a

 4   presentation to the court; (c) fails to comply with these rules; or (4) fails to comply with any

 5   order of this court. LR IA 11-8. Here, Plaintiff alleges that sanctions should be imposed because

 6   Defendants have made false statements to the Court and have abused the legal process. ECF No.

 7   28. Absent from Plaintiff’s motion, however, are actual examples of these alleged falsehoods.

 8   Therefore, the Court will further deny Plaintiff’s request for imposition of sanctions as there is

 9   no just cause for doing so. Accordingly,

10          IT IS HEREBY ORDERED that Plaintiff’s Motion for Mandatory Settlement Conference

11   Due to Defendants’ Frivolous Defense Extending Litigation Over One (1) Year (ECF No. 25) and

12   Motion to Impose Sanctions (ECF No. 28) are denied.

13          Dated this 6th day of December, 2018.

14

15
                                                           GEORGE FOLEY, JR.
16                                                         UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
